


Exhibit 10.3


EMPLOYMENT AGREEMENT


Amended and Restated as of February 10, 2014


This Second Amended and Restated Employment Agreement (the “Agreement”) is dated
as of February 10, 2014 by and between RESOURCE AMERICA, INC., a Delaware
corporation having its principal place of business at 1 Crescent Drive, Suite
203, Navy Yard, Philadelphia, Pennsylvania 19112 (“RAI”) and THOMAS C. ELLIOTT
(“Elliott”).


BACKGROUND


WHEREAS, Elliott and RAI are parties to an Amended and Restated Employment
Agreement dated as of December 29, 2008 (the “Existing Agreement”); and
    
WHEREAS, RAI and Elliott desire to amend and restate the Existing Agreement as
set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth herein, and intending to be legally bound hereby, RAI and
Elliott hereby agree that the Existing Agreement is amended and restated to read
as follows:


1.Employment. During the term of this Agreement, Elliott shall be employed as
the Senior Vice President and the Chief Financial Officer of RAI.


2.Duties. Elliott shall report to, and accept direction from, the Chief
Executive Officer of RAI and from the Board of Directors of RAI (the “Board”).
Elliott shall serve RAI diligently, competently and to the best of his
abilities. Elliott shall devote substantially all of his time and attention to
the business of RAI and its affiliates, and shall not undertake any other duties
which conflict with these responsibilities. Elliott shall render such services
as may reasonably be required of him to accomplish the business purposes of RAI,
and such duties as may be assigned to him from time to time and which are
appropriate for his position at RAI.


3.Term. Elliott’s employment hereunder shall commence on the date hereof and
continue in full force and effect for a period of one (1) year, unless sooner
terminated in accordance with the provisions hereof (the “Term”). Such Term
shall automatically extend so that on any day that this Agreement is in effect,
it shall have a then current term of one (1) year. Such automatic extensions
shall cease upon RAI’s written notice to Elliott of its election to terminate
this Agreement at the end of the one (1) year period then in effect.


4.Compensation.




--------------------------------------------------------------------------------






(a)Base Compensation. During the period of employment, RAI shall pay to Elliott
"Base Compensation" to be established by the Board, which was initially as of
the date of the Existing Agreement in an amount equal to Three Hundred Fifty
Thousand Dollars ($350,000) per annum base compensation (the “Initial Level”).
The Base Compensation will be payable in accordance with the general payroll
practices by which RAI pays its executive officers, and the historical practice
of RAI’s compensation of Elliott. It is understood that RAI, through the
compensation committee of the Board, will review Elliott’s performance on an
annual basis and increase or decrease (but in no event below the Initial Level)
such Base Compensation, based upon Elliott’s performance.


(b)Incentive Compensation. During the Term, Elliott may receive incentive
compensation in the form of cash bonus payments, stock option grants, restricted
stock grants and other forms of incentive compensation, based upon Elliott’s
performance.


5.Benefits.


Elliott shall be entitled to receive the following benefits from RAI independent
of any other benefits which Elliott may receive from RAI or otherwise:


(a)Participation in Plans. Elliott shall be entitled to participate in all
applicable incentive, savings, and retirement plans, practices, policies, and
programs of RAI and in any group life, hospitalization or disability insurance
plans, and health programs, in each case to the extent Elliott is eligible under
the terms of such plans or programs.


(b)Disability. Elliott shall be eligible for any short and long term disability
and any life insurance plans or programs that are available to other Senior Vice
Presidents of RAI in each case to the extent Elliott is eligible under the terms
of such plans or programs.


(c)Reimbursement of Expenses. RAI shall reimburse Elliott for all reasonable
expenses incurred by Elliott in the performance of his duties, including without
limitation expenses incurred during business-related travel. Elliott shall
present to RAI, from time to time, an itemized account of such expenses in such
form as may be required by RAI.


(d)Personal Time Off. Elliott shall be entitled to a number of days of personal
time off work during each calendar year which shall be no less than the amount
set forth in RAI’s company policies. This includes days used for vacation,
illness or other personal matters but is exclusive of such office holidays as
may be designated by RAI.


6.Termination.


Anything herein contained to the contrary notwithstanding, Elliott’s employment
hereunder shall terminate as follows:


(a)Death. Elliott’s employment shall terminate automatically upon the death of
Elliott.




--------------------------------------------------------------------------------






(b)Termination by RAI, for Cause. RAI may terminate this Agreement for Cause.
“Cause” shall encompass the following: (i) Elliott has committed any act of
fraud; (ii) illegal conduct or gross misconduct by Elliott, in either case that
is willful and results in material and demonstrable damage to the business or
reputation of RAI or any of its affiliates; (iii) Elliott is charged with a
felony; (iv) the continued failure of Elliott substantially to perform Elliott’s
duties under this Agreement (other than as a result of physical or mental
illness or injury), after RAI delivers to Elliott a written demand for
substantial performance that specifically identifies, with reasonable
opportunity to cure, the manner in which RAI believes that Elliott has not
substantially performed his duties; or (v) Elliott has failed to follow
reasonable written directions of RAI which are consistent with his duties
hereunder and not in violation of applicable law, provided Elliott shall have
ten business days after written notice to cure such failure.


(c)Termination by RAI without Cause. RAI may terminate this Agreement without
Cause upon thirty (30) days prior written notice to Elliott.


(d)Disability. RAI may terminate this Agreement if Elliott becomes disabled by
reason of physical or mental disability for more than one hundred eighty (180)
days in the aggregate or a period of ninety (90) consecutive days during any
365-day period and the Board determines, in good faith and in writing, that
Elliott, by reason of such physical or mental disability, is rendered unable to
perform his duties and services hereunder (a “Disability”). A termination of
Elliott’s employment by RAI for Disability shall be communicated to Elliott by
written notice, and shall be effective on the thirtieth (30th) day after receipt
of such notice by Elliott (the “Disability Effective Date”), unless Elliott
returns to full-time performance of his duties before the Disability Effective
Date.


(e)Termination by Elliott for Good Reason. Elliott may terminate his employment
for Good Reason (as defined below) upon thirty (30) days’ prior written notice
to RAI, which notice shall set forth the grounds for such termination and the
specific provision(s) of this Agreement on which Elliott relies. The notice must
be provided within two (2) months after the event giving rise to the termination
for Good Reason occurs. RAI shall have a period of thirty (30) days during which
it may cure any condition reasonably susceptible of cure. If RAI does not
correct the grounds for termination during the thirty (30) day period following
the notice of termination, Elliott’s termination of employment for Good Reason
must become effective within thirty (30) days after the end of the cure period,
in order for such termination to be treated as a termination for Good Reason
under this Agreement. For purposes of this paragraph (e) “Good Reason” shall
mean: (i) any action by RAI that results in a material diminution in Elliott’s
position, authority, duties, or responsibilities, other than an isolated,
insubstantial, and inadvertent action that is not taken in bad faith and is
remedied by RAI promptly after receipt of notice thereof from Elliott; (ii) any
purported termination of Elliott’s employment by RAI for a reason or in a manner
not expressly permitted by this Agreement; (iii) any failure by RAI to comply
with Section 11(c) of this Agreement; or (iv)   any other substantial breach of
this Agreement by RAI that either is not taken in good faith or is not remedied
by RAI promptly after receipt of notice thereof from Elliott.




--------------------------------------------------------------------------------






(f)Change of Control. In the event of a Change of Control (as defined below),
Elliott may terminate his employment by providing such written notice to RAI for
a period of time commencing on the date such Change of Control occurs and ending
on the date six (6) months thereafter.


(g)Termination by Elliott Without Cause. Elliott may terminate this Agreement
for any reason other than those set forth in Section 6(e) (other than by such
Elliott’s death or Disability) upon one hundred eight (180) days prior written
notice to RAI.


(h)The “Date of Termination” means the date of Elliott’s death, the Disability
Effective Date, the date on which the termination of Elliott’s employment by RAI
for Cause or without Cause or by Elliott for Good Reason is effective, or the
date on which Elliott gives RAI notice of a termination of employment without
Good Reason, as the case may be;


(i)A “Change in Control” means the occurrence of any of the following events:


(1)    Consummation of a merger, consolidation, share exchange, division or
other reorganization or transaction of RAI (a “Fundamental Transaction”) with
any other corporation, other than a Fundamental Transaction which would result
in the voting securities of RAI outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) RAI’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;


(2)    Consummation of a plan of complete, liquidation or winding-up of RAI or
an agreement for the sale or disposition (in one transaction or a series of
transactions) of all or substantially all of RAI’s assets;


(3)    During any period of twenty-four consecutive months, less than one-third
of the individuals who at the beginning of such period constituted the Board
(including for this purpose any new director whose election or nomination for
election by RAI’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of such period) are on the Board at the end of such period.


(4)    Neither Edward E. Cohen nor Jonathan Cohen are on the Board; or


(5)    Jonathan Cohen is no longer Chief Executive Officer of RAI.




--------------------------------------------------------------------------------








7.Effect of Termination.


(a)Death. If Elliott’s employment is terminated by reason of Elliott’s death
during the Term, a death benefit shall be paid to Elliott’s designated
beneficiaries (or, if there is no such beneficiary, to Elliott’s estate or legal
representative), in an amount equal to the sum of the following amounts: (1) any
portion of Elliott’s Base Compensation through the Date of Termination that has
been earned but not yet been paid; (2) any accrued but unpaid vacation pay
through the Date of Termination; (3) an amount equal to one (1) year’s Base
Compensation as of the Date of Termination; and (4) an amount equal to the value
of all compensation (excluding stock option grants) received by Elliott pursuant
to Section 4(b) during the prior year ending on the Date of Termination. In the
event of termination under this Section 7(a), all other benefits, payments or
compensation to be provided to Elliott hereunder shall terminate and Elliott’s
rights in any stock option or incentive plans shall be governed solely by the
terms of the applicable plan and grant. The amount to be paid under this Section
shall be paid as described in Section 7(f).


(b)Disability. Upon the termination of Elliott’s employment pursuant to Section
6(d) hereof due to Elliott’s Disability, Elliott shall be entitled to receive
compensation equal to his Base Compensation and any incentive compensation
(excluding stock option grants) pursuant to Section 4(b) that Elliott would
otherwise have earned through the expiration of the Term, as provided under
Section 3. The amount to be paid under this Section shall be paid as described
in Section 7(f); provided, however that if Elliott is terminated by reason of
Disability, Elliott shall assign to RAI any benefits received on account of RAI
provided disability insurance for the period for which he has received payments
pursuant to this Section 7(b).


(c)By RAI for Cause; By Elliott Other than for Good Reason. If Elliott’s
employment is terminated by RAI for Cause during the Term, RAI shall pay Elliott
his Base Compensation through the Date of Termination to the extent earned but
not yet paid. If Elliott voluntarily terminates employment during the Term,
other than for Good Reason, RAI shall pay Elliott his Base Compensation through
the Date of Termination to the extent earned but not yet paid. In the event of
termination under this Section 7(c), all other benefits, payments or
compensation to be provided to Elliott hereunder shall terminate and the rights
of Elliott in any stock option or incentive plans shall be governed solely by
the terms of the applicable plan and grant.


(d)By RAI Other than for Cause, Death or Disability; by Elliott for Good Reason.
If, during the Term, RAI terminates Elliott’s employment, other than for Cause,
Death or Disability, or Elliott terminates employment for Good Reason, then any
restricted stock of RAI or its affiliates outstanding on the Date of Termination
shall be fully vested as of the Date of Termination and all options outstanding
on the Date of Termination shall be fully vested and exercisable, and RAI shall
provide to Elliott the benefits described below (the “Severance Benefits”). All
Severance Benefits shall be paid as described in Section 7(f).




--------------------------------------------------------------------------------








(1)    Severance Payment. In lieu of any further compensation payments to
Elliott for periods subsequent to the Date of Termination, RAI shall pay to
Elliott an amount equal to one (1) year’s Base Compensation as of the Date of
Termination plus any incentive compensation (excluding stock option grants)
pursuant to Section 4(b) payable to Elliott as if he had remained employed by
RAI pursuant to this Agreement for a period of one (1) year. The incentive
compensation paid to Elliott pursuant to the foregoing sentence shall be an
amount which is not less than the amount of incentive compensation (excluding
stock option grants) Elliott received in the year immediately prior to the Date
of Termination.


(2)    Benefits.


(A)During a period of one (1) year following Elliott’s Date of Termination (the
“Separation Period”), Elliott may elect continued health coverage under RAI’s
health plan in which Elliott participated at the Date of Termination, as in
effect from time to time, provided that Elliott shall be responsible for paying
the full monthly cost of such coverage, which shall be equal to the premium (the
“COBRA Premium”) determined for purposes of continued coverage under section
4980B(f)(4) of the Internal Revenue Code of 1986, as amended, (the “Code”) in
effect from time to time.
  


(B)RAI shall pay Elliott an amount equal to the COBRA Premium cost of continued
health coverage under RAI’s health plan for the Separation Period, less the
premium charge that is paid by RAI employees for such coverage, as in effect on
Elliott’s Date of Termination. The cash payments under this subsection (B) shall
be increased by a tax gross up payment equal to Elliott’s income and FICA tax
imposed on the payment under this subsection (B).


(C)RAI shall pay Elliott an amount equal to the cost that RAI would incur for
life, disability and accident insurance coverage (as calculated below) for the
Separation Period as if Elliott had continued in employment and participated in
RAI’s plans, less the premium charge that is paid by active RAI employees for
such coverage as in effect at Elliott’s Date of Termination. The monthly cost of
disability, life and accident insurance coverage shall be calculated based on
RAI’s monthly cost of such coverage on Elliott’s Date of Termination. The cash
payments under this subsection (C) shall be increased by a tax gross up payment
equal to Elliott’s income and FICA tax imposed on the payment under this
subsection (C).


The payments and benefits provided pursuant to this Section 7(d) are intended as
liquidated damages for a termination of Elliott’s employment by RAI other than
for Cause or for the actions of RAI leading to a termination of Elliott’s
employment by Elliott for Good Reason, and shall be the sole and exclusive
remedy therefor.




--------------------------------------------------------------------------------








(e)Following a Change of Control. If, during the Term, Elliott terminates his
employment following a Change of Control as provided in Section 6(f), or
Elliott’s employment is terminated by RAI or RAI’s successor following a Change
of Control, then RAI shall provide to Elliott the Severance Benefits described
below. All Severance Benefits shall be paid as described in Section 7(f).


(1)    Severance Payment. In lieu of any further compensation payments to
Elliott for periods subsequent to the Date of Termination, RAI shall pay to
Elliott an amount equal to two (2) years’ Base Compensation as of the Date of
Termination plus any incentive compensation (excluding stock option grants)
pursuant to Section 4(b) payable to Elliott as if he had remained employed by
RAI pursuant to this Agreement for a period of two (2) years. The incentive
compensation paid to Elliott pursuant to the foregoing sentence shall be an
amount which is not less than the amount of incentive compensation (excluding
stock option grants) Elliott received in the year immediately prior to the Date
of Termination.


(2)    Benefits.


(A)During a period of two (2) years following Elliott’s Date of Termination (the
“Change of Control Separation Period”), Elliott may elect continued health
coverage under RAI’s health plan in which Elliott participated at the Date of
Termination, as in effect from time to time, provided that Elliott shall be
responsible for paying the full monthly cost of such coverage, which shall be
equal to the COBRA Premium in effect from time to time.


(B)RAI shall pay Elliott an amount equal to the COBRA Premium cost of continued
health coverage under RAI’s health plan for the Change of Control Separation
Period, less the premium charge that is paid by RAI employees for such coverage,
as in effect on Elliott’s Date of Termination. The cash payments under this
subsection (B) shall be increased by a tax gross up payment equal to Elliott’s
income and FICA tax imposed on the payment under this subsection (B).


(C)RAI shall pay Elliott an amount equal to the cost that RAI would incur for
life, disability and accident insurance coverage (as calculated below) for the
Change of Control Separation Period as if Elliott had continued in employment
and participated in RAI’s plans, less the premium charge that is paid by active
RAI employees for such coverage as in effect at Elliott’s Date of Termination.
The monthly cost of disability, life and accident insurance coverage shall be
calculated based on RAI’s monthly cost of such coverage on Elliott’s Date of
Termination. The cash payments under this subsection (C) shall be increased by a
tax gross up payment equal to Elliott’s income and FICA tax imposed on the
payment under this subsection (C).


In addition to the foregoing, any restricted stock of RAI or its affiliates
outstanding on the Date of Termination shall be fully vested as of the Date of
Termination and all options outstanding on the Date of Termination shall be
fully vested and exercisable in accordance with the terms of the applicable plan
and grant. The payments and benefits provided pursuant to this Section 7(e) are
intended as liquidated damages for a termination of Elliott’s employment, and
shall be the sole and exclusive remedy therefor.




--------------------------------------------------------------------------------






(f)Payment Provisions.


(1)    Except as provided in subsection (ii) below, all amounts paid upon
Elliott’s termination of employment as described in Section 7 shall be payable
in regular payroll installments over the applicable period described in the
applicable subsections . Such installments shall commence within thirty (30)
days after the date of Elliott’s Date of Termination, subject to Elliott’s
delivery to RAI of an effective release of all claims against RAI and its
affiliates in the standard form provided by RAI for employee terminations
(“Release”) and Elliott’s compliance with Section 13 below. Notwithstanding
anything to the contrary in this Agreement, if RAI is paying Severance Benefits
to Elliott pursuant to Section this 7(f)(1), then COBRA Premiums paid pursuant
to Section 7(e)(2)(B) shall be paid by RAI to Elliott only for the period during
which Elliott elects to participate in continued health coverage under RAI’s
health plan. Notwithstanding anything in this subsection (f) to the contrary, no
Release shall be required with respect to death benefits under Section 7(a)


(2)    If Elliott’s employment is terminated upon or within two (2) years after
a Change of Control that is a 409A Change of Control, all amounts paid as upon
Elliott’s termination of employment as described in Section 7 shall be payable
in a single lump sum payment instead of installments. The lump sum payment shall
be made within thirty (30) days after Elliott’s Date of Termination, subject to
Elliott’s delivery to RAI of an effective Release and compliance with Section 13
below. For purposes of determining the amounts to be paid pursuant to Section
7(e)(2)(B) and Section 7(e)(2)(C), the single lump sum payment shall equal the
total amount that would otherwise have been paid to Elliott under Section
7(e)(2)(B) and Section 7(e)(2)(C) for the duration of the Separation Period as
determined as of the Date of Termination. For purposes of this Section, a “409A
Change of Control” means a Change of Control of RAI that meets the requirements
of a change of control under section 409A of the Code and section 1.409A-3(i)(5)
of the Treasury Regulations, and any additional guidance or regulations
promulgated under section 409A of the Code.


(3)    Notwithstanding the foregoing, all payments that are subject to the
section 409A six-month delay shall be postponed as described in Section 13
below.


8.Confidential Information. All confidential information or trade secrets which
Elliott may obtain during the period of employment relating to the business of
RAI and its affiliates shall not be published, disclosed, or made accessible by
him to any other person, firm, or corporation except in the business and for the
benefit of RAI and its affiliates. The provisions of this Section 8 shall
survive the termination of this Agreement, but shall not apply to any
information which is or becomes publicly available otherwise than by any breach
of this Section 8.




--------------------------------------------------------------------------------






9.Covenant Not to Solicit. Elliott shall not, during the Term and for a period
ending on the date one (1) year from the Date of Termination, directly or
indirectly through another person or entity (i) induce or attempt to induce any
officer or employee of RAI or its affiliates to leave the employ of RAI or such
affiliate, or in any way interfere with the relationship between RAI and any of
its affiliates and any officer or employee thereof, (ii) hire any person who was
an officer or employee of RAI or any of its affiliates within 180 days after
such person ceased to be an officer or employee of RAI or any of its affiliates
or (iii) induce or attempt to induce any customer, supplier, vendor, licensee,
issuer, originator, investor or other business relation of RAI or any of its
affiliates to cease doing business with RAI or such affiliate or in any way
interfere with the relationship between any such customer, supplier, vendor,
licensee, issuer, originator, investor or business relation and RAI or any of
its affiliates.


10.Remedies in Case of Breach of Certain Covenants or Termination. RAI and
Elliott agree that the damages that may result to RAI from misappropriation of
confidential information or solicitation as prohibited by Sections 8 and 9 could
be estimated only by conjecture and not by any accurate standard, and,
therefore, any breach by Elliott of the provisions of such Sections, in addition
to giving rise to monetary damages, will be enjoined.


11.Assignment.


(a)This Agreement is personal to Elliott and, without the prior written consent
of RAI, shall not be assignable by Elliott. This Agreement shall inure to the
benefit of and be enforceable by Elliott’s legal representatives.


(b)This Agreement shall inure to the benefit of and be binding upon RAI and its
successors and assigns, and RAI may assign this Agreement to any company in
which RAI has an interest.


(c)RAI shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of RAI expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that RAI would have been required to
perform it if no such succession had taken place. As used in this Agreement,
“RAI” shall mean both RAI as defined above and any such successor that assumes
and agrees to perform this Agreement, by operation of law or otherwise.


12.Miscellaneous.


(a)Severability. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect such validity, illegality or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision(s) had never been contained herein,
provided that such invalid, illegal or unenforceable provision(s) shall first be
curtailed, limited or eliminated only to the extent necessary to remove such
invalidity, illegality or unenforceability with respect to the applicable law as
it shall then be applied.




--------------------------------------------------------------------------------








(b)Modification of Agreement. This Agreement shall not be modified by any oral
agreement, either expressed or implied, and all modifications thereof shall be
in writing and signed by the parties hereto.


(c)Waiver. The waiver of any right under this Agreement by any of the parties
hereto shall not be construed as a waiver of the same right at a future time or
as a waiver of any other rights under this Agreement.


(d)Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving affect to the principles of conflicts of laws.


(e)Notices. Any notice to be given pursuant to this Agreement shall be
sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as
either party may notify the other of in accordance with this Section.


If to RAI:


Resource America, Inc.
1 Crescent Drive, Suite 203
Navy Yard
Philadelphia, PA 19112
Attn: Michael S. Yecies


If to Elliott:
    
Thomas C. Elliott
1 Crescent Drive, Suite 203
Navy Yard
Philadelphia, PA 19112


(f)    Duplicate Originals and Counterparts. This Agreement may be executed in
any number of duplicate originals or counterparts or facsimile counterparts,
each of such duplicate original or counterpart or facsimile counterpart shall be
deemed to be an original and all taken together shall constitute but one and the
same instrument.




--------------------------------------------------------------------------------






13.Section 409A.


(a)Payment Delay. Notwithstanding anything in this Agreement to the contrary, if
Elliott is a “specified employee” of a publicly traded corporation under section
409A of the Code and if payment of any amount under this Agreement is required
to be delayed for a period of six (6) months after separation from service
pursuant to section 409A of the Code, payment of such amount shall be delayed as
required by section 409A of the Code, and the accumulated postponed amount, with
interest (if applicable), shall be paid in a lump sum payment within ten (10)
days after the end of the six-month period. If Elliott dies during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code, with interest (if applicable),
shall be paid to the personal representative of Elliott’s estate within sixty
(60) days after the date of Elliott’s death. A “specified employee” shall mean
an employee who, at any time during the twelve (12) month period ending on the
identification date, is a “specified employee” under section 409A of the Code,
as determined by the Board. The determination of “specified employees,”
including the number and identity of persons considered “specified employees”
and the identification date, shall be made by the Board in accordance with the
provisions of sections 416(i) and 409A of the Code and the regulations issued
thereunder. If a Change of Control shall have occurred and amounts are postponed
on account of section 409A, interest on the postponed amounts shall accrue
during for the postponement period at the prime rate published in the Wall
Street Journal on Elliott’s Date of Termination.




(b)Section 409A Compliance. This Agreement is intended to comply with the
requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A. Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A. For purposes of section 409A of the Code, the right to a series of
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may Elliott, directly or indirectly, designate
the calendar year of a payment. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during
Elliott’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.




RESOURCE AMERICA, INC.


By:/s/ Jeffrey F. Brotman    
Name: Jeffrey F. Brotman
Title: Executive Vice President




THOMAS C. ELLIOTT
/s/ Thomas C. Elliott        




